DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner's amendment was conducted via phone call message left for the attorney of the record Mr. Bradley T. Mazola (Reg. No. 75,284 on 06/24/2022.
The application has been amended as follows:

Please replace claim 1 with:
Claim 1. (Currently amended) A method for monitoring a controlled item, the method
comprising:
providing a server comprising one or more processors communicatively coupled to memory comprising at least one memory partition;
associating a code comprising a genetic identifier of a strain of a controlled item with a predetermined yield;
associating the predetermined yield with a set of growth factors and a set of predetermined growth factor values;
receiving from a client device at least one input associated with the code;
receiving from the client device data of growth factors;
storing the at least one inputs on the at least one memory partition; and
performing at least one diagnostic function based on the at least one input, wherein said diagnostic function comprises:
comparing the data to the growth factor values; and 
transmitting an expected yield to the client device based upon the comparison and predetermined yield.

2. 	This Office Action is in response to amendment filed on Apr. 19, 2022. Claims 1, 9-11, 13, and 15 have been amended. Claims 3, 6-7, 12 and 14 have been cancelled. Claim 16 have been added. Therefore, Claims 1-2, 4-5, 8-11, 13, and 15-16 are presented for examination. Now claims 1-2, 4-5, 8-11, 13, and 15-16 are pending.
	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. 	Applicant’s arguments/remarks filed on 04/19/2022 is persuasive thus, the application is in condition to be allowed. 
5. 	All the objections regarding claims 10-12 and 14 are withdrawn by the examiner.
6.	the rejection of claims under 35 U.S.C. 112 (b) in view of proper amendments and cancelation of the claims are persuasive, Therefore the rejection of the claims under 35 U.S.C. 112(b) are withdrawn.
7. 	Applicant’s arguments regarding the rejection of claims under 35 U.S.C. 103 in view of applicant’s amendments to the claims have been considered and are persuasive and the 103 rejection of the claims are withdrawn. Therefore rejection of the claims under 103 are withdrawn by the examiner.  
Allowable Subject Matter
8. 	Independent claims 1, 9, and 16 are allowed over prior art of record. Dependent claims 2, 4-5, 8, 10-11, 13, and 15 depend on the above-mentioned independent claims 1, 9, and 16 are allowed by virtue of its dependency. 

Examiner’s Statement of Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9, and 16 are allowed in view of the prior art.
The closest relevant prior art of Aljawhari et al. (US 2017 /0262862), discloses managing and providing provenance of a product using blockchain technology, in view of Rebecca Hiscott (“RFID Tags Track Marijuana From Seed to Sale, in Colorado”), discloses stipulating digital tracking of marijuana plants from seed to sale, using radio frequency identification (RFID) technology. 
None of the prior art of record teaches or made obvious the feature: “receiving from a client device at least one input associated with the code; receiving from the client device data of growth factors; storing the at least one inputs on the at least one memory partition; and performing at least one diagnostic function based on the at least one input, wherein said diagnostic function comprises: comparing the data to the growth factor values; and transmitting an expected yield to the client device based upon the comparison and predetermined yield”, in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 9 and 16 recite similar limitations as claim 1 above.
Dependent claims 2, 4-5, 8, 10-11, 13, and 15 depend upon the above-mentioned allowed independent claims 1, 9, and 16 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shankar et al. US 8,135,688 disclosing on-demand allocation of segments and creation of metadata for previously-created data storage spaces and partitions are provided.
Buscema et al. PLOS ONE DOI:10.1371/journal.pone.0126020, July 9, 2015, "Data Mining of Determinants of Intrauterine Growth Retardation Revisited Using Novel Algorithms Generating Semantic Maps and Prototypical Discriminating Variable Profiles", disclosing insight into the placental key-players of fetal growth within the insulin-like growth factor and cytokine systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/KHALIL NAGHDALI/            Primary Examiner, Art Unit 2437